Name: Commission Regulation (EEC) No 2934/87 of 30 September 1987 fixing for the 1987/88 marketing year the minimum price for selling blood oranges, withdrawn from the market, to processing industries
 Type: Regulation
 Subject Matter: prices;  industrial structures and policy;  trade policy
 Date Published: nan

 No L 278 /48 Official Journal of the European Communities 1 . 10 . 87 COMMISSION REGULATION (EEC) No 2934/87 of 30 September 1987 fixing for the 1987/88 marketing year the minimum price for selling blood oranges, withdrawn from the market, to processing industries Whereas the measures provided for in this , Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2275/87 (2), and in particular Article 21 (4) thereof, Whereas Article 2 of Commission Regulation (EEC) No 2448/77 of 8 November 1977 laying down conditions for the disposal of oranges withdrawn from the market to the processing industry, and amending Regulation (EEC) No 1687/76 (3), as last amended by Regulation (EEC) No 713/87 (4), provides that the minimum selling price is to be fixed before the start of each marketing year, taking account of the industry's normal supply price for the product concerned ; HAS ADOPTED THIS ' REGULATION : Article 1 For the 1987/88 marketing year, the minimum selling price referred to in Article 2 of Regulation (EEC) No 2448/77 shall be . 52,42 ECU per tonne net, ex warehouse in which the goods are stored . Article 2 This Regulation shall enter into force on 1 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States .  ' 'Done at : Brussels, 30 September 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972. p. 1 . (2) OJ No L 209 , 31 . 7 . 1987, p. 4 . (3) OJ No L 285, 9 . 11 . 1977, p. 5 . (4 OJ No L 70 , 13 , 3 . 1987, p. 21 .